I respectfully dissent from the majority opinion for the following reasons.
R. C. 3503.01 which was amended effective March 23, 1972 clearly sets forth the requirements for qualifying to vote at an election. A person may vote at all elections if he or she has the following qualifications:
1. citizen of the United States;
2. eighteen (18) years of age or over;
3. resident of the State of Ohio — six (6) months;
4. resident of the county thirty (30) days;
5. resident of the voting precinct thirty (30) days next preceding the election at which he offers to vote.
There is an exception provided for in R. C. 3503.01 and that is that if any qualified elector in good faith moves his residence from one county to another county or from one precinct to another precinct in the same county within thirty (30) days next preceding an election he may vote in the precinct from which he moved and wherein his voting residence had been legally established.
Thus, if a qualified elector moves from one precinct to another in the same county within thirty (30) days of an election he may vote at the old precinct. In addition, the clear meaning of this provision (R. C. 3503.01) is that if *Page 59 
a qualified elector moves his residence from one precinct to another precinct in the same county more than thirty (30) days preceding an election, he must transfer his registration to his new voting precinct or he is not a qualified elector because he does not meet one of the requirements of R. C. 3503.01; namely,he must be a resident of the voting precinct thirty (30) daysnext preceding the election at which he offers to vote.
R. C. 3503.02 establishes the rules for determining residence.1
One of the requirements for qualifying as an elector is that of residence as defined in R. C. 3503.02. If a party does not meet any of these qualifications, he is not entitled to vote.
This is a fair and reasonable regulation and its application does not violate a person's right to equal protection required by the 14th Amendment to the United States Constitution.
In the absence of such a regulation there would be chaos and confusion in the election procedure and the administration of our election processes would be impossible. Failure or refusal to establish residence as defined in R. C. 3503.02 deprives the person of his right to vote. If a person chooses not to be a resident of a voting precinct, he is deemed to have waived his right to be a qualified elector with the right to vote.
It is recognized that an increasing number of people in our society are becoming mobile and living in mobile homes, travel trailers and recreational vehicles. People who own such vehicles and who also have a residence as defined in R. C. 3503.02 may become qualified electors and do not have any problem in qualifying as electors.
The problem occurs when a person has a mobile home and refuses or fails to become a resident as defined in R. C.3503.02 and consequently does not qualify as a voter under R. C.3503.01.
This is a matter for the legislature to decide and not *Page 60 
this court since the legislature enacts all of the laws regarding qualifications for voting.
Under the facts in this case, Mr. Kyser did not have a residence as defined in R. C. 3503.02 and therefore does not meet the qualifications as an elector entitled to vote. Plaintiff testified that the last time he voted was when he had a residence on 113th Street, approximately three years ago.
I do not agree that the appellant is entitled to vote at his old precinct because he has not lost the status of an elector in that precinct. Unless the appellant would be a resident in his old precinct as defined in R. C. 3503.02 for at least thirty (30) days next preceding any election, he cannot be a qualified elector in that precinct and meet the qualifications of R. C.3503.01. Also see R. C. 3503.25 which requires that the Board of Elections cancel the registration of all voters who have not voted at least once in the two next preceding calendar years or transferred his registration within that period.
I would affirm the judgment of the trial court.
1 R. C. 3503.02. See footnote 2 in majority opinion. *Page 61